DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a MEMS thermal time-of-flight sensor for metering the custody transfer city utility gas, operating with modulated microheater for simultaneous measurements of gas composition independent volumetric flowrate and gas thermal properties, while the volumetric flowrate is compensated during gas temperature and pressure variations; a MEMS gas composition sensor for in situ measurement of the combustion gas compositions providing the conversion of the gas thermal properties to the desired gas high heat value that can be used for upgrading the tariff based on gas high heat values” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-15 are allowable based upon their dependency thereof claim 1.




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. PG. Pub. No.: US 2021/0396548 A1 discloses an electronic utility gas meter using MEMS thermal mass flow sensor to meter gas custody transfer and MEMS gas thermal property sensor to compensate the metering values due to gas composition variations is disclosed in the present invention. The meter is designed to have a MEMS mass flow sensor to meter the city utility gas consumption independent of environmental temperature and pressure while a MEMS gas thermal property or dual gas thermal property sensors to compensate the tariff due to the gas composition variations for compliance with the current regulation requirements of tariff and remove the major concerns for the wide deployment of the thermal mass MEMS utility gas meters, however is silent on a MEMS thermal time-of-flight sensor for metering the custody transfer city utility gas, operating with modulated microheater for simultaneous measurements of gas composition independent volumetric flowrate and gas thermal properties, while the volumetric flowrate is compensated during gas temperature and pressure variations; a MEMS gas composition sensor for in situ measurement of the combustion gas compositions providing the conversion of the gas thermal properties to the desired gas high heat value that can be used for upgrading the tariff based on gas high heat values.
Layher et al. PG. Pub. No.: US 2018/0164137A1 discloses a device which: optically detects the presence of, measures the flow rate of, and identifies the characteristics of venting fugitive gas emissions. Specifically, the device provides a spectral analysis of emission gas constituents; selective detection of the presence of venting hydrocarbons; measurement of venting emissions flow rates, the measurement of shut-in and flowing venting system pressures and the venting system temperatures. The flow rates are corrected, relative to the detection of the gas constituents and standard temperature and pressure (STP). These devices are configured to collect such data electronically and transmit via various telemetry systems, to a secure remote data network for reporting, access, evaluation, real-time monitoring and archiving as required, however is silent on a MEMS thermal time-of-flight sensor for metering the custody transfer city utility gas, operating with modulated microheater for simultaneous measurements of gas composition independent volumetric flowrate and gas thermal properties, while the volumetric flowrate is compensated during gas temperature and pressure variations; a MEMS gas composition sensor for in situ measurement of the combustion gas compositions providing the conversion of the gas thermal properties to the desired gas high heat value that can be used for upgrading the tariff based on gas high heat values.
Wong et al. PG. Pub. No.: US 2017/0241822 A1 discloses an electronic utility gas meter using MEMS thermal mass flow sensor to measure gas custody transfer data in city gas metering application is disclosed in the present invention. The meter is designed to have its mechanical connectors identical to those of the current diaphragm gas meters while the insertion metrology unit guided channel is placed coaxially in the main flow channel inside the meter body with gas flow conditioning apparatus. The mechanical installation of the electronic utility gas meter then can be fully compatible with the current mechanical utility gas meters, which allows a seamless replacement. The electronic utility gas meter provides gas metrology that significantly improves the accuracy of the city gas metering, and provides additional benefits for data safety, enhanced gas chemical safety, billing alternatives and full data management either locally or remotely, however is silent on a MEMS thermal time-of-flight sensor for metering the custody transfer city utility gas, operating with modulated microheater for simultaneous measurements of gas composition independent volumetric flowrate and gas thermal properties, while the volumetric flowrate is compensated during gas temperature and pressure variations; a MEMS gas composition sensor for in situ measurement of the combustion gas compositions providing the conversion of the gas thermal properties to the desired gas high heat value that can be used for upgrading the tariff based on gas high heat values.
Yang et al. PG. Pub. No.: US 2014/0116129 A1 discloses an apparatus which incorporates a microfabricated silicon mass flow sensor to measure city gas flow rate in a medium pressure range for utility industry which is dominated by conventional mechanical meters such as turbine and rotary meters. The microfabricated mass flow sensor is so called micro-electromechanical systems (a.k.a. MEMS) device. Due to the small feature size of micro scale for MEMS mass flow sensor, the invented apparatus includes many advantages such as low power consumption, compact package, high reliability and extended dynamic measurement range. This apparatus is also provided with a stable flow conditioning to achieve a desired dynamic range capability. Furthermore, because of the high accuracy characteristic, the apparatus in this invention could be applied tot custody transfer or tariff in utility industry as well, however is silent on a MEMS thermal time-of-flight sensor for metering the custody transfer city utility gas, operating with modulated microheater for simultaneous measurements of gas composition independent volumetric flowrate and gas thermal properties, while the volumetric flowrate is compensated during gas temperature and pressure variations; a MEMS gas composition sensor for in situ measurement of the combustion gas compositions providing the conversion of the gas thermal properties to the desired gas high heat value that can be used for upgrading the tariff based on gas high heat values.
Huang et al. PG. Pub. No.: US 2012/0216629 A1 discloses the design and fabrication of the MEMS thermal time-of-flight flow sensor chip as well as the electronic circuit scheme. In the present preferred embodiments, the silicon micromachined thermal fluid sensors based on the principles of thermal conduction is developed. The active elements of the flow sensors mainly comprise two serpentine-shape thermistors which are made of same thin film materials. One of the thermistors is built as a heater element to provide the sinusoidal heat wave. The heater thermistor is excited by a single frequency sinusoidal voltage from the driving circuitry. Another one of the thermistor is built as a micro-sensing element which is to detect the traveling wave signal from micro-heating element. Both the micro-heating and micro-sensing elements are disposed on top of a micromachined suspending membrane to approach good heat insulation from silicon substrate. Various materials with high TCR (temperature coefficient of resistance) such as Pt, Au, MgO, and TaN could be as the candidates of thermistors materials. Because all the thermistors have a very small feature size, therefore the power consumption is dramatically reduced to offer a battery operation capability for the flow meter operation, which could not be possibly achieved by conventional time-of-flight thermal flow sensor, however is silent on a MEMS thermal time-of-flight sensor for metering the custody transfer city utility gas, operating with modulated microheater for simultaneous measurements of gas composition independent volumetric flowrate and gas thermal properties, while the volumetric flowrate is compensated during gas temperature and pressure variations; a MEMS gas composition sensor for in situ measurement of the combustion gas compositions providing the conversion of the gas thermal properties to the desired gas high heat value that can be used for upgrading the tariff based on gas high heat values.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852